Case 4:20-cr-00029-ALM-CAN Document 43 Filed 06/19/20 Page 1 of 2 PageID #: 99



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
V.                                           §          No. 4:20CR29
                                             §          Judge Mazzant
KRISTA ASHLEY COX (1)                        §
CRAIG BEASON (2)                             §

          GOVERNMENT’S NOTICE OF APPEARANCE OF COUNSEL

       The United States hereby designates the following Assistant United States Attorney

as co-counsel in this case, and respectfully requests that the same be noted by the Clerk of

the Court and that this attorney be added to the list of counsel in this case to receive all

future notices, orders, and filings via the Court's CM/ECF system:

                            G.R. JACKSON
                            Assistant United States Attorney
                            101 East Park Blvd., Suite 500
                            Plano, Texas 75074
                            972-509-1201




                                             1
Case 4:20-cr-00029-ALM-CAN Document 43 Filed 06/19/20 Page 2 of 2 PageID #: 100



                                          Respectfully submitted,

                                          STEPHEN J. COX
                                          UNITED STATES ATTORNEY

                                            /s/ G.R. Jackson
                                          G.R. JACKSON
                                          Assistant United States Attorney
                                          101 East Park Blvd., Suite 500
                                          Plano, Texas 75074
                                          972-509-1201

                                          ATTORNEY FOR THE UNITED STATES


                             CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020, I electronically served a true and correct

 copy of this document upon all counsel of record by means of the Court’s CM/ECF

 notification system.



                                                  /s/ G.R. Jackson
                                                 G.R. Jackson




                                            2
